Citation Nr: 1829113	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for left knee disability, to include as secondary to a lumbar spine disorder.

3. Entitlement to service connection for right knee disability, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1977 until May 1981.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In July 2016, a Board hearing was held via video conference before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues on appeal were remanded for further development in August 2017 and again in July 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The Veteran's claims were remanded by the Board in July 2017 for a supplemental VA medical opinion. Importantly, the July 2017 remand explained that a medical opinion based solely on the lack of medical treatment records without any supporting medical principles is insufficient on its own. In a September 2017 VA examination report, the examiner opined that the Veteran's lumbar spine disorder is less likely than not incurred in or caused by his military service. The examiner again relied on the lack of post-service medical treatment to support the medical conclusion provided. In doing so, the examiner failed to comply with the remand instructions. Additionally, the examiner concluded that the Veteran's lay statements in regard to the onset and severity of his spine disorder were not credible. On this point, the Board declines to afford the VA examiner's statements any probative value as he impermissibly reached a legal conclusion rather than a medical conclusion. Medical personnel are utilized to provide medical examinations and opinions; they cannot make legal conclusions, such as the Veteran's credibility. Instead, analyzing the evidence, to include statements provided and assigning probative value is a legal determination solely within the Board's adjudicative authority as finder of fact. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Similar to the opinion provided for his lumbar spine; the examiner relied on the lack of post-service medical treatment to support the medical conclusion that the Veteran's claimed bilateral knee disorders are not related to military service.

A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Based on the above, the Board finds that a medical examination and opinion based on facts and medical principles is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Using a different examiner than the September 2017 examiner, obtain a VA medical examination for the claim for service connection for a lumbar spine disorder, right knee disorder, and left knee disorder. Opinions shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

2. The examiner is requested to furnish the following opinions:

a.) Whether it is at least as likely as not (50 percent or greater) that the Veteran's lumbar spine disability is related to, or aggravated by, his military service;

b.) Whether it is at least as likely as not that the Veteran has a left knee condition related to, or aggravated by, his active military service;

c.) Whether it is at least as likely as not that the Veteran has a left knee condition, caused or aggravated (any increase in disability) by his lumbar spine condition;

d.) Whether it is at least as likely as not that the Veteran has a right knee condition, related to, or aggravated by, his active military service;

e.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (any increase in disability) by his lumbar spine condition; and

f.) Whether it is at least as likely as not that the Veteran has a right knee condition, caused or aggravated (any increase in disability) by a left knee condition.

When responding, the examiner should consider the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be considered in formulating the requested opinion.
Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




